Citation Nr: 1241773	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for onychomycosis of the right foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for onychomycosis of the left foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946, to include service in the Asiatic Pacific Theater during World War II.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that the Veteran withdrew the claim in regard to the evaluation of onychomycosis of the feet in December 2008.  The United States Court of Appeals for Veterans Claims (the Court) held that when a Veteran withdraws a claim, it ceases to exist; it is no longer pending and it is not viable.  Hanson v. Brown, 9 Vet. App. 29 (1996).  The Board therefore finds that, after withdrawing his claim for an increased rating in December 2008, it was no longer pending and ceased to exist.  38 C.F.R. § 20.204 (2011); Hanson.  As the Veteran raised the claim anew at the same time, however, and perfected an appeal in that regard, the issue is properly before the Board.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in November 2011.  

In February 2012, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2012 rating decision, the noncompensable rating for the Veteran's bilateral onychomycosis was increased to 10 percent for onychomycosis of the right foot and a 10 percent for onychomycosis of the left foot.  Therefore, the issue on appeal has been recharacterized as shown above to reflect this change.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's onychomycosis of the right foot has not affected at least twenty percent of exposed body areas, or at least twenty percent of his total body area, and systemic therapy such as corticosteroids and immunosuppressive therapy have not been prescribed.

2.  The Veteran's onychomycosis of the left foot has not affected at least twenty percent of exposed body areas, or at least twenty percent of his total body area, and systemic therapy such as corticosteroids and immunosuppressive therapy have not been prescribed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for onychomycosis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7806 (2011).

2.  The criteria for a disability rating in excess of 10 percent for onychomycosis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7806 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA and private treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claim and was afforded an opportunity to give testimony before the Board.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, the RO has fully, or at a minimum substantially, complied with the Board's February 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Board notes that the Veteran's Virtual VA eFolder must be reviewed as the eFolder is an extension of the paper file.  Review of the Veteran's eFolder revealed no further relevant evidence that has not already been associated with the claims folder.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, but did not note the bases of the prior determination or the criteria necessary to substantiate the increased rating claim.  The VLJ also did not ask specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating or specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service, thus fully describing the nature and severity of his onychomycosis and he indicated that all of his treatment had been at VA facilities.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO awarded service connection for onychomycosis in a September 2008 rating decision.  An initial noncompensable disability evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Codes 7820-7806, effective April 30, 2007.  A November 2008 rating decision continued the noncompensable rating as did the March 2009 rating decision on appeal.  Following a Board remand in February 2012, the RO granted an increased rating in a July 2012 rating decision and assigned a 10 percent rating for the right foot and a 10 percent rating for the left foot, effective April 30, 2007.  The RO cited to Diagnostic Code 7804 for painful scars as the basis for the increased rating.  

The Veteran's onychomycosis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 7820-7806.  See 38 C.F.R. § 4.27.  Diagnostic Code 7820 rates infections of the skin not listed elsewhere in the rating criteria.  The Veteran, however, is diagnosed as having onychomycosis, which is also called tinea unguium or nail fungus.  Tinea unguium is listed in Diagnostic Code 7813.  Therefore, the Board finds it is more appropriate to rate the Veteran's onychomycosis under Diagnostic Code 7813.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Diagnostic Code 7813 provides that dermatophytosis, including tinea unguium, are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  In this case, Diagnostic Code 7806 is the applicable diagnostic code, as dermatitis is the predominant disability.  The evidence does not suggest that onychomycosis manifests with any actual scars.  The Board notes that the RO granted the current 10 percent rating for each foot under Diagnostic Code 7804 finding that the Veteran's disability approximated a 10 percent rating for painful scars as the Veteran experienced pain due to his onychomycosis.  The medical evidence, however, does not show that the Veteran's disability has caused any scarring of the skin.  In fact, VA examiners have noted that the skin around the toenails and between the toes was not affected.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves at least 20 percent, but less than 40 percent, of the entire body, or at least 20 percent, but less than 40 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period, is rated 20 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Following a careful review of the claims file, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's onychomycosis.  The Veteran was afforded several VA examinations in connection with his claim.  VA examiners have consistently found that the Veteran's onychomycosis affected all of his toenails, which covered only 1 percent of both lower extremities.  See VA examinations dated January 2009 and March 2012.  The Veteran has also been diagnosed as having psoriasis of his lower extremities that has not been shown to be connected with service or the service-connected onychomycosis.  The examiners did consider the percentage of the lower extremities affected by the psoriasis, which was only 3 percent.  Therefore, even considering the Veteran's psoriasis, there is less than 5 percent of the lower extremities affected.  Furthermore, the medical evidence does not show and the Veteran denied having systemic therapy treatment for his service-connected disability.  See VA examination dated March 2012 and Hearing Transcript dated November 2011, p. 4.

Private and VA treatment records and letters from the Veteran's treating physicians show that the Veteran's onychomycosis causes him pain and requires mechanical reduction of the toe nails.  The Veteran's pain of the toes and heels, however, has been attributed to his moderate diffuse degenerative arthritis, though he had tenderness underneath the toe nails that caused discomfort.  See VA examination dated January 2009.  The RO in granting the increased rating of 10 percent did consider the Veteran's pain and there is no evidence showing that a higher rating should be assigned for pain as the RO specifically stated that the Veteran's disability only approximated a higher rating.  Furthermore, the March 2012 VA examiner stated that the onychomycosis does not cause the Veteran significant functional disability.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for the service-connected onychomycosis of either the right foot or left foot as there is no evidence of involvement of least 20 percent of the entire body or of exposed area affected, or evidence that any intermittent systemic therapy is required.  Accordingly, the claim must be denied.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the Veteran's onychomycosis symptoms remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the 10 percent evaluation.  As such staged ratings are not warranted.



Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the evidence does not show nor does the Veteran contend that his onychomycosis causes him to be unemployable.  Therefore, entitlement to increased compensation based on TDIU is not warranted.

Extraschedular considerations

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected onychomycosis is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an increased evaluation for onychomycosis of the right foot, currently rated as 10 percent disabling is denied.

Entitlement to an increased evaluation for onychomycosis of the left foot, currently rated as 10 percent disabling is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


